Name: Council Regulation (EEC) No 4183/87 of 22 December 1987 opening, allocating and providing for the administration of Community tariff quotas for prepared or preserved sardines falling within code No ex 1604 13 10 or ex 1604 20 50 of the combined nomenclature and originating in Morocco (1988)
 Type: Regulation
 Subject Matter: Africa;  foodstuff;  fisheries;  tariff policy
 Date Published: nan

 31 . 12 . 87 Official Journal of the European Communities No L 399 / 29 COUNCIL REGULATION (EEC) No 4183 / 87 of 22 December 1987 opening, allocating and providing for the administration of Community tariff quotas for prepared or preserved sardines falling within code No ex 1604 13 10 or ex 1604 20 50 of the combined nomenclature and originating in Morocco ( 1988 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , indicating the combined nomenclature codes and, where appropriate , the Taric code numbers of the products concerned ; Whereas equal and continuous access to the quotas should be ensured for all Community importers and the rates laid down for the quotas should be applied consistently to all imports of the products in question into all the Member States until the quotas are exhausted ; whereas , in the light of these principles , allocation of the tariff quotas among the Member States would seem to preserve the Community nature of the quotas ; whereas in order to correspond as closely as possible to the real trend of the market the allocation should reflect the requirements of the Member States based on statistics of imports of those products from Morocco during a representative reference period and on the economic outlook for the quota period in question ; Whereas during the last three years for which statistics are available , imports of the products in question fromMorocco into each of the Member States were as follows : Whereas the Cooperation Agreement between the Community and the Kingdom ofMorocco (* ), supplemented by Council Regulation (EEC) No 3511 / 81 of 3 December 1981 laying down the arrangements applicable to trade between Greece and Morocco ( 2 ), provides that prepared and preserved sardines fallingwithin code No ex 1604 13 10 or ex 1604 20 50 of the combined nomenclature and originating in Morocco , may be imported into the Community free of duty; whereas the detailed arrangements must be fixed by an Exchange of Letters between the Community and the Kingdom of Morocco ; whereas , since that Exchange of Letters has not yet taken place , the Community arrangements which were applied in 1987 should be renewed until 31 December 1988 ; whereas two Community tariff quotas should be opened , namely one duty-free tariff quota of 14 000 tonnes and the other of 6 000 tonnes at a rate of duty of 10 % ; whereas these tariff quotas are to apply from 1 January 1987 until either the conclusion of the Exchange of Letters provided for in Article 19 of the Cooperation Agreement between the Community and the Kingdom of Morocco or until Community import arrangements for the products in question are applied , but at the latest until 31 December 1988 ; (tonnes) Member States 1984 1985 1986 Benelux 635 1 039 1 012 Denmark    Germany 2 814 3 278,2 3 313 Greece 246 353 239 France 8 622 8 747 8 328 Ireland 70 135 108 Italy 229 176 146 United Kingdom 2 346 2 790 2 399 Whereas , since a Protocol as provided for in Articles 179 and 366 of the Act of Accession of Spain and Portugal does not exist , the Community must adopt the measures referred to in Articles 180 and 367 of that Act ; whereas the tariff measure concerned will , therefore , apply to the Community as constituted on 31 December 1985 ; Whereas from 1 January 1988 the nomenclature used in the Common Customs Tariff will be replaced by the combined nomenclature based on the International Convention on the Harmonized Commodity Description and Coding System ; whereas this Regulation must take account of that fact by Whereas in the last three years the products in question were imported regularly only by certain Member States and not at all or only occasionally by the otherMember States ; whereas , under these circumstances , in the first phase , initial shares should be allocated to the genuine importing Member States and the other Member States should be guaranteed access to the benefit of the tariff quotas when imports actually take place in the latter ; whereas these arrangements for allocation will equally ensure the uniform levy of the applicable duties ; 0 ) OJ No L 264 , 27 . 9 . 1978 , p . 2 . ( 2 ) OJ No L 358 , 3 . 12 . 1981 , p . 1 . No L 399 / 30 Official Journal of the European Communities 31 . 12 . 87 Whereas , in view of these factors and of the forecasts made by certain Member States , the initial percentage shares of the quota volumes can be expressed respectively as follows : administration requires close coopertion between the Member States and the Commission and the latter must be able to monitor quota utilization rates and inform the Member States accordingly ; Member States Order No09.1101 Order No 09.1103 Benelux 5,65 5,84 Germany 41,09 34,85 Greece 1,52 1,52 France 22,79 33,66 Ireland 1,33 0,97 Italy 1,01 1,08 United Kingdom 26,61 22,08 Whereas , if, at a given date in the quota period , a quantity of a Member State's initial share remains unused , it is essential that that Member State concerned should return a significant proportion thereof to the corresponding reserve to prevent part of a Community quota from remaining unused in one Member State when it could be used in others ; Whereas , since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union , any operation relating to the administration of the quota shares allocated to that economic union may be carried out by any of its members , HAS ADOPTED THIS REGULATION: Whereas , to allow for the trend of imports of the products concerned in the various Member States , each quota volume should be divided into two parts , the first being allocated among cerain Member States and the second held as a reserve to cover any subsequent requirements of those Member States which have used up their initial share and also any requirements which may arise in the other Member States ; whereas , to afford importers in each Member State some degree of certainty , an appropriate level for the first part of the Community quotas would , in the present circumstances , be 77 % of each quota volume; Whereas the initial shares of the Member States may be used up at different rates ; whereas , in order to avoid any break in the continuity of supplies on this account , it should be provided that any Member State which has used up one of its initial shares should draw from the relevant reserve quantities corresponding to its actual requirements , and so on as many times as the reserve allows ; whereas this form of Article 1 1 . From 1 January 1988 until the conclusion of the Exchange of Letters referred to in Article 19 of the Cooperation Agreement between the Community and the Kingdom of Morocco or until Community import arrangements are applied , but at the latest until 31 December 1988 , the customs duty applicable to imports into the Community as constituted on 31 December 1985 of the following products originating in Morocco shall be suspended at the levels and within the limits of Community tariff quotas as shown below: Order No CN code Description Amount of quota( tonnes) Quota duty (% ) 1604 Prepared or preserved fish ; caviar and caviar substitutes prepared from fish eggs : 09.1101 ex 1604 13 10 ex 1604 20 50  sardines , of the species Sardina pilchardus 14 000 0 09.1103 ex 1604 13 10 ex 1604 20 50  sardines , of the species Sardina pilchardus 6 000 10 Article 2 1 . The tariff quotas referred to in Article 1 shall be divided into two parts . 2 . The first part of each quota shall be allocated among certain Member States ; the quota shares which , subject to Article 5 , shall be valid until the end of the period specified in Article 1 , shall be as follows : 31 . 12 . 87 Official Journal of the European Communities No L 399 / 31 basis with respect to the requests . Member States shall be informed by the Commission in accordance with the same procedures . Member States Order No 09.1101 Order No 09.1103 Benelux 615 270 Germany 4 470 1 610 Greece 165 70 France 2480 1 555 Ireland 145 45 Italy 110 50 United Kingdom 2 895 1 020 10 880 4 620 Article 4 Each of the additional shares drawn pursuant to Article 3 shall be valid until the end of the period specified in Article 1 . Article 5 By 1 October 1988 at the latest Member States must return to the reserve the unused portion of their initial share which , on 1 5 September 1 988 , is in excess of 20 % of the initial volume . They may return a greater portion if there is reason to believe that it might not be used . By 1 October 1988 at the latest Member States must notify the Commission of the total quantities of the products concerned imported on or before 15 September 1988 and charged against the Community quotas and of any portion of their initial shares that they are returning to each of the reserves . 3 . The second part of each quota , 3 120 and 1 380 tonnes respectively , shall constitute the corresponding reserves . 4 . If the products in question are presented in Denmark supported by a declaration of entry into free circulation accepted by the customs authorities , the Member State concerned shall , by way of notification to the Commission , draw a corresponding amount , under the conditions set out in Article 3 . Article 6 The Commission shall keep account of the shares drawn by Member States pursuant to Articles 2 and 3 and shall inform each Member State of the extent to which the reserves have been used up as soon as it has been notified . It shall inform the Member States not later than 5 October 1988 of the state of each of the reserves following any return of quota shares pursuant to Article 5 . It shall ensure that the drawing which exhausts one of the reserves does not exceed the balance available and , to this end , shall notify the amount of that balance to the Member State making the final drawing. Article 3 If a Member State has used its entire initial share as specified in Article 2 (2 ), or of that share less any portion returned to the reserve pursuant to Article 5 , the following provisions shall apply . If an importer presents in a Member State a declaration of entry into free circulation , including a request for preferential benefit for a product covered by this Regulation and if this request is accepted by the customs authorities , the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements from the reserve referred to in Article 2 ( 3 ). The drawing requests , with indication of the date of acceptance of the said declarations , must be transmitted to the Commission without delay . The drawings are granted by the Commission by reference to the date of acceptance of the declarations of entry into free circulation by the customs authorities of the Member State concerned to the extent that the available balance so permits . If a Member State does not use the quantities drawn , it shall return them as soon as possible to the reserve . If the quantities requested are greater than the available balance of the reserve , allocation shall be made on a pro rata Article 7 1 . Member States shall take all appropriate measures to ensure that additional drawings of shares pursuant to Article 3 enable imports to be charged without interruption against their accumulated shares of the Community tariff quotas . 2 . Member States shall ensure that importers of the products concerned have free access to the quota shares allocated to them. 3 . The extent to which a Member State has used up its shares shall be determined on the basis of the imports of the No L 399 /32 Official Journal of the European Communities 31 . 12 . t products concerned originating in Morocco and entered with the customs authorities for free circulation . Article 9 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 1 0 This Regulation shall enter into force on 1 January 1988 . Article 8 At the request of the Commission, Member States shall inform it of imports of the products concerned actually charged against their quota shares . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1987. For the Council The President N. WILHJELM